Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest a charge pump for receiving an input voltage and generating an output voltage comprising a plurality of boost stages, wherein each stage comprising an input node and an output node; and wherein
a first capacitor comprising an input terminal for receiving a first clock signal and an output terminal coupled to the input node; a second capacitor comprising an input terminal for receiving a second clock signal and an output terminal;
a first PMOS transistor comprising a first terminal coupled to the input node, a second terminal coupled to the output node, and a gate coupled to the output terminal of the second capacitor; and a second PMOS transistor comprising a first terminal coupled to the output node, a second terminal coupled to the output terminal of the second capacitor, and a gate coupled to the input node; and
wherein the input node for the boost stage is coupled to an output node of another boost stage in the plurality of boost stages or to a source providing the input voltage; and wherein the output node for the boost stage is coupled to an input node of another boost stage in the plurality of boost stages or provides the output voltage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788.  The examiner can normally be reached on M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET Q NGUYEN/Primary Examiner, Art Unit 2827